      Case 6:19-cv-00019-RSB-BWC Document 18 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JERMAINE PERKINSON,

                Plaintiff,                               CIVIL ACTION NO.: 6:19-cv-19

        v.

 KAYLA LANIER; HEATHER FLOWERS;
 and CALLAHAN,

                Defendants.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 17). No party to this action filed

Objections to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint,

DENIES as moot Defendant Flowers’s Motions to Dismiss and to Stay Discovery, DIRECTS the

Clerk of Court to CLOSE this case and enter the appropriate judgment of dismissal, and DENIES

Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 8th day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
